DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
ABSTRACT 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, 11-12, 16-18, 21-23, 25-27, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 1, line 2, Applicant should change, “characterized in that it comprises”, to “the system comprising:”, for clarity.  How many robots are included in the system? Does Applicant mean: 
An autonomous robotic system for automatically monitoring the state of shelves in stores, the system comprising: 
-	a mobile robot having a robot body, the robot body comprising: 
-	a mobile base comprising a drive system connected to a movement and direction means; 
-	an upper structure arranged to accommodate sensors, at least one processing unit and a communications means, the sensors comprising: 
o	at least one laser sensor; 
o	at least one distance or depth or proximity sensor; and 
o	at least one image sensor; 
wherein the processing unit comprises at least one storage means and at least one processor; 
-	a navigation system communicating with the at least one laser sensor, at least one image sensor, at least one distance or proximity sensor and at least one processor, wherein: 
the laser sensor is configured to measure the robot's environment by capturing information of the store planimetry, wherein said information on the planimetry is processed by the navigation system which constructs a map of the store's spatial configuration and operates the movement and direction means by guiding the robot to navigate the store aisles; and 
the image sensor and the proximity sensor are configured to display and measure the robot's environment, and capture display and distance information, wherein the display and distance information is processed by the navigation system which generates dynamic navigation routes that adapt to obstacles present in the robot's environment; 
-	a recognition system communicating with at least one image sensor, at least one distance or proximity sensor, at least one processing unit and the communications means, wherein: 
the recognition system comprises deep-learning detection and recognition algorithms, the deep-learning detection and recognition algorithms are configured to detect and recognize relevant information present in different areas of the store shelves,
the image sensor is configured to capture images of the different areas of the store's shelves, and 
the distance or proximity sensor is configured to determine the distance between the robot and a main plane of the shelf, and/or a main plane of each relevant piece of information present on the shelves, 
wherein the relevant information is contained in the captured images and stored in the storage means; and 
the detection and recognition algorithms are trained with examples of typical store scenarios comprising specific architectures optimized for the detection and recognition of relevant information present in the different areas of the shelves, the relevant information comprising: letters, numbers and characters commonly used in stores and products; and 
- a multi-target planning system in communication with at least one processing unit and with the navigation system, wherein: 
the multi-target planning system comprises a dynamic route planning routine that evaluates coverage of all areas of the store's shelves to be monitored, thereby ensuring full coverage of the store; and 
the multi-target planning system communicates with the navigation system to guide the robot according to the dynamic route planning in real time.”?

Relative to dependent claims 2, 4-5, 7, 11-12, 16-18, 21-23, 25-27, and 29-32, Applicant should revise the terms “characterized in that” to “wherein”, “comprising”, or some other term for clarity and precision.  
Relative to claim 5, Applicant needs to revise “by means of a” in line 3, for clarity.
Relative to claim 26, it is not clear as to whether the claim is dependent or independent.  If the claim is a dependent claim, the claim should be rewritten in proper dependent form.  The claim as been interpreted as a dependent claim.
Applicant needs to review and clarify the claim language in all claims.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-2, 4-5, 7, 11-12, 16-18, 21-23, 25-27, and 29-32 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose:
An autonomous robotic system for automatically monitoring the state of shelves in stores, the system comprising: 
a mobile robot having a robot body, the robot body comprising: 
a mobile base comprising a drive system connected to a movement and direction means; 
an upper structure arranged to accommodate sensors, at least one processing unit and a communications means, the sensors comprising: 
at least one laser sensor; 
at least one distance or depth or proximity sensor; and 
at least one image sensor; 
the processing unit comprises at least one storage means and at least one processor; 
a navigation system communicating with the at least one laser sensor, at least one image sensor, at least one distance or proximity sensor and at least one processor, wherein: 
the laser sensor is configured to measure the robot's environment by capturing information of the store planimetry, and said information on the planimetry is processed by the navigation system which constructs a map of the store's spatial configuration and operates the movement and direction means by guiding the robot to navigate the store aisles; and 
the image sensor and the proximity sensor are configured to display and measure the robot's environment, and capture display and distance information, wherein the display and distance information is processed by the navigation system which generates dynamic navigation routes that adapt to obstacles present in the robot's environment; 
a recognition system communicating with at least one image sensor, at least one distance or proximity sensor, at least one processing unit and the communications means, wherein: 
the recognition system comprises deep-learning detection and recognition algorithms, the deep-learning detection and recognition algorithms are configured to detect and recognize relevant information present in different areas of the store shelves,
the image sensor is configured to capture images of the different areas of the store's shelves, and 
the distance or proximity sensor is configured to determine the distance between the robot and a main plane of the shelf, and/or a main plane of each relevant piece of information present on the shelves, 
the relevant information is contained in the captured images and stored in the storage means; and 
the detection and recognition algorithms are trained with examples of typical store scenarios comprising specific architectures optimized for the detection and recognition of relevant information present in the different areas of the shelves, the relevant information comprising: letters, numbers and characters commonly used in stores and products; and 
a multi-target planning system in communication with at least one processing unit and with the navigation system, wherein: 
the multi-target planning system comprises a dynamic route planning routine that evaluates coverage of all areas of the store's shelves to be monitored, thereby ensuring full coverage of the store; and 
the multi-target planning system communicates with the navigation system to guide the robot according to the dynamic route planning in real time.”?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655